UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2010 Date of reporting period: June 1, 2009  November 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Asset Allocation: Equity Portfolio Semiannual report 11 | 30 | 09 Message from the Trustees 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 9 Your funds expenses 10 Terms and definitions 12 Trustee approval of management contract 13 Other information for shareholders 23 Financial statements 24 Shareholder meeting results 64 Message from the Trustees Dear Fellow Shareholder: As we enter 2010, investors have many reasons to feel a sense of renewal. The stock markets meteoric rise in the past several months has helped repair some of the damage that investors portfolios incurred during the downturn. Looking forward to the new year, we believe optimism is still warranted. Tangible evidence of recovery has emerged across the real economy and in corporate profits. As economic activity and investor confidence continue to improve, financial markets should remain on their recent path of stabilization. Many of the deep issues that plagued markets in 2008 remain present, however, and future prospects for the economy and markets are far from certain. Time-tested investment principles such as diversification, asset allocation, and a long-term perspective apply now more than ever. We are pleased to report that many Putnam mutual funds have delivered very strong and competitive results over the past several months. This performance reflects the intense efforts of an investment team infused with a determination to excel and strengthened by the arrival of several senior portfolio managers, research analysts, and traders. 2 We would like to thank all shareholders who took the time to vote by proxy on a number of issues, including shareholder-friendly management fee changes, at this past falls Putnam Funds shareholder meetings. We also would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. Performance snapshot Total return (%) comparison as of 11/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 910 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Jeffrey Knight Jeff, how did Putnam Asset Allocation: Equity Portfolio perform during the semiannual period? The portfolios class A shares advanced 18.23% at net asset value (11.46% at public offering price), which is a robust absolute return for a six-month period, but it actually lagged the 20.17% return of the funds benchmark, the Russell 3000 Index. The fund did not keep pace largely because small-cap stocks, in which the fund has a significant strategic allocation, did not keep pace with the broader market. Our stock selection also lagged in a number of categories. The best results came from our stock selections among small-cap growthstocks. How would you characterize equity markets in the first half of the funds fiscal year? Stock prices rose dramatically in the period, as the market anticipated the end of the recession. This was essentially confirmed when the U.S. Commerce Department reported the U.S. gross domestic product grew at a rate of 2.8% in the third quarter of 2009. This was the first quarter of growth since the middle of 2008. We also saw an interesting anomaly in that mid-cap stocks led the market and small caps lagged. In a typical recovery small caps tend to lead, as their performance generally depends more on the overall level of economic growth. The leadership of mid caps in this recovery, it appears, was a reflection Broad market index and fund performance This chart shows the performance of broad market indexes for the 6 months ended 11/30/09. See the previous page and pages 910 for fund performance information. Index descriptions can be found on page 12. 5 of the unusually severe bear market in 2008, which turned many large-cap companies into mid caps. In short, this was a different crop of mid caps than we usually see. We dont anticipate that this leadership will last. Can you give us an update on thematic equity strategy, one of the special features of this fund? We allocate a portion of the portfolio to pursue stocks that reflect secular themes in the economy, which gives the portfolio a source of diversification from our other stock selections, which are determined by fundamental analysis. The thematic strategy still reflects our fundamental criteria  we look for companies with high levels of free cash flow that we believe are undervalued but poised for an improvement in earnings. Themes that I described in the last update, such as cloud computing, alternative energy, and water, remain in place, and they have performed well. We also implemented a gold strategy early in 2009 when it appeared that the dollar was vulnerable and that investors would turn to buying gold as a hedge. We purchased a number of gold stocks, and they appreciated strongly along with gold prices. By the end of the period, we saw indications that gold prices were getting excessive. In particular, gold mining companies were no longer hedging against possible price corrections. We decided to take some profits. We sold Barrick Gold and IAMGOLD Corp. , which are both Canadian gold mining companies, at a profit during the period. Another theme in the portfolio is cyber security. We studied this issue to understand the threats to both national security and personal security from foreign enemies and criminals. These threats are significant, and we believe companies that offer services to counter these threats stand to earn growing profits. The fund owns Raytheon , which is developing cyber warfare capabilities. In the personal security area, the fund owns Top 10 equity holdings HOLDING (percentage of funds net assets) SECTOR INDUSTRY S&P 500 Index Depository Receipts (SPDR Trust Series 1) (4.8%) N/A (multiple sectors) N/A (multiple sectors) Exxon Mobil Corp. (1.6%) Energy Oil and gas Microsoft Corp. (1.2%) Technology Software IBM Corp. (1.1%) Technology Computers Chevron Corp. (1.0%) Energy Oil and gas General Electric Co. (1.0%) Conglomerates Conglomerates Apple, Inc. (1.0%) Technology Computers JPMorgan Chase & Co. (0.9%) Financials Banking AT&T, Inc. (0.9%) Communication services Regional Bells Intel Corp. (0.8%) Technology Electronics This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 11/30/09. Short-term holdings are excluded. Holdings will vary over time. 6 
